DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Farber et al. (USPA 2007/0196496), previously made record, in view of Shaziya’s recipes NPL (2016) and Pandey et al. (USPA2008/0241319), previously made of record.
Regarding amended Claims 1, 9-13 and 21, Farber teaches of semi-solid oral gel delivery systems for delivery of functional ingredients (Paragraphs 3, 5 and 135), comprising gelatin, between about 8 to about 60% by weight of sugars including 
The jujube variety of confectionery is seen to meet the claimed limitation of a gummy composition as Shaziya’s Recipes NPL teaches of preparing “jujubes/gummy candies” (Page 1, Paragraph 1), therefore showing they are synonymous types of confectionery products.
Regarding the claimed amount of maltitol syrup of greater than 20% by weight or between 25-35% by weight, Farber teaches the sugar component of the matrix can include sugar alcohols including maltitol, which are usually included in the form of a syrup (Paragraphs 75, 78), and teaches exemplary ranges for the mixture of sugar syrups include about 20% to about 60% by weight or from about 25% to about 55% by weight of the delivery system (Paragraph 80). Therefore, Farber renders obvious the use of greater than 20% or between 25-35% by weight maltitol syrup in the composition. 

Regarding Claims 3 and 4, Farber also teaches the composition may also comprise one or more compounds to act to enhance the bioavailability of the one or more functional ingredients and nutritional supplements, wherein such bioavailability enhancers include Gelucire 44/14 (Paragraphs 44, 153-156 and Example 16), which is disclosed by Applicant to be the trade name of the claimed lauroyl polyexyl-32 gycerides (Paragraph 6 of Applicant’s PG Publication). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added one of the claimed bioavailability enhancers, as set forth by Farber, in order to ensure the nutritional supplements included are most efficiently available once consumed. 
Regarding amended Claims 1 and 5-8, Farber teaches the use of whey proteins in amounts within the claimed ranges, as set forth above, but do not specifically teach where a portion of the protein is hydrolyzed, where a first and second protein is a whey protein hydrolysate or teach where the ratio of a weight percent of the second protein to 
Pandey teaches a homogenous layering mass comprising carbohydrate and protein uniformly dispersed through the mass, wherein 10 to 55% by weight of the layering mass is protein, where the layering mass comprises fruit and a gelling agent such as gelatin, along with sugar alcohols such as maltitol, vitamins and minerals, and where the protein includes various forms of whey protein including whey protein concentrate, whey protein isolate, and where the protein is whey protein in which up to 50% of the protein is hydrolyzed (Paragraphs 12-17). Therefore, Pandey teaches 50% of the whey protein is hydrolyzed and 50% is not hydrolyzed, which meets the limitations of Claim 7 and also teaches where . Pandey further teaches that part or all of the protein system may be hydrolyzed to a greater or lesser extent in order to obtain the desired viscoelastic properties of the finished layering masses (Paragraph 66). Pandey further teaches that preferably, from 10-50% of the available protein is hydrolyzed and that use of hydrolyzed or partially hydrolyzed protein maintains the desirable flow characteristics of the layering mass, and confers unique properties on the layering 
Therefore, since Farber teaches using whey protein as a protein source in a gummy type confectionery comprising sugars, sugar alcohols, gelatin, etc. it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used a combination of hydrolyzed and non-hydrolyzed whey protein in a 1:1 ratio and to have optimized the degree of hydrolysis of the whey protein used in order to manipulate the desired viscoelastic and flowability properties of the confectionery mass, as taught by Pandey, for its art recognized functionality in gelled, sugar alcohol and protein containing shaped food products. Since Pandey teaches the functional effects of using a protein source that is a combination of more and less hydrolyzed whey protein in order to impart desirable viscoelastic properties to the mass, enabling unique properties for handling and movement of the mass for shaping, It is submitted that based on the guidelines set forth in the prior art, it would have been well within the skill of one of ordinary skill in the art to determine the optimal level of hydrolysis for the whey protein component depending on the above parameters and desired viscoelastic properties targeted, while keeping within the guidelines taught by Pandey. Applicant has not provided any expected benefits or results associated with the limitations of Claim 8 and the limitation of a second protein having a greater degree of hydrolysis than a first protein which is also hydrolyzed and where the protein having the greater degree of hydrolysis is present in a lesser amount.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Farber et al. (USPA 2007/0196496), previously made record, in view of Shaziya’s recipes NPL (2016) and Pandey et al. (USPA2008/0241319), previously made of record, and further in view of Porter (USPA 2015/0216199), previously made of record.

Porter teaches a gummy composition comprising from about 10% to about 40% by weight of high quality protein, where a portion of the protein is hydrolyzed, as Porter teaches the protein can be whey protein, such as whey protein concentrate, whey protein hydrolysate, or mixtures of (Paragraph 6), sugars including glucose syrup or invert sugar, glycerin, a sugar alcohol such as maltitol in syrup form, in an amount of up to about 20% by weight, sucrose esters in an amount up to about 0.5%, a structurant such as gelatin, from about 10 to about 30% by weight water, and vitamin supplements or multiple vitamin and minerals supplements, as Porter teaches including supplementing with one or more vitamins including B supplements and minerals as well (Paragraphs 6, 13, 14, 22, 27, 28, 34, 35). Porter teaches the sucrose esters function as emulsifiers in the disclosed gummy composition (Paragraph 37). Therefore, the use of an emulsifier such as a sucrose ester in an amount within the claimed range would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, for the reasons set forth above by Porter and the known use of emulsifiers in such gummy compositions.

Response to Arguments
The Examiner has withdrawn the previously set forth prior art rejection in light of Applicant’s amendments to the claims and further consideration of prior art and a new prior art rejection has been set forth. It is noted that Applicant’s claims do not preclude 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        4/28/2021